United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lawrenceville, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1769
Issued: April 5, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 4, 2018 appellant filed a timely appeal from a March 23, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days
elapsed from the last merit decision dated November 13, 2017, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.3

1
The Board notes that on September 25, 2018 OWCP issued a decision denying modification of a November 13,
2017 decision, denying appellant’s claim for compensation for the period July 22 to August 8, 2017 causally related
to the accepted employment injury. This decision, however, is null and void as the Board and OWCP may not
simultaneously have jurisdiction over the same issue. See Douglas E. Billings, 41 ECAB 880 (1990); see also
Arlonia B. Taylor, 44 ECAB 591 (1993) (Groom, Michael E., dissenting) (the Board held that OWCP may not issue
a decision granting or denying a request for an oral hearing regarding the same issue on appeal before the Board).
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the March 23, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP has abused its discretion when it denied appellant’s March 3,
2018 request for an oral hearing before an OWCP hearing representative as untimely filed,
pursuant to 5 U.S.C. § 8124(b).
FACTUAL HISTORY
On December 27, 2016 appellant, then a 39-year-old rural carrier associate, filed a
traumatic injury claim (Form CA-1) alleging that, when lifting a tray of raw mail from the rear of
her vehicle on that date, she sustained a strain to her lower back while in the performance of duty.
She did not stop work.
By decision dated February 16, 2017, OWCP accepted the claim for strain of muscle,
fascia, and tendon of lower back. Appellant subsequently received wage-loss compensation for
temporary total disability.
On August 8, 2017 appellant filed a claim for wage-loss compensation (Form CA-7) for
the period from July 22 to August 4, 2017.
By development letter dated August 21, 2017, OWCP advised appellant that it had not
received evidence to support her claim for compensation for the period from July 22 to
August 4, 2017. It further noted that the evidence of record indicated that a light/limited-duty
assignment was available within appellant’s medical restrictions with the employing establishment
for the period of claimed lost time and requested evidence to support why she did not work the
assignment and was now seeking compensation. OWCP afforded appellant 30 days to submit
additional evidence and respond to its inquiries.
In response, appellant submitted a series of medical reports dated June 8 through
October 2, 2017 from Dr. William J. Lichtenfeld, a Board-certified physiatrist and pain medicine
specialist, who diagnosed low back pain, degeneration of lumbosacral intervertebral disc, and
displacement of lumbar intervertebral disc without myelopathy. Dr. Lichtenfeld advised that
appellant had an underlying facet hypertrophy which had hindered her improvement and
recommended facet injections. He opined that appellant’s lumbar conditions were consistent with
her accepted work injury “being chronic in nature following an initial strain injury.”
On August 21, 2017 appellant filed a subsequent claim for wage-loss compensation (Form
CA-7) for the period from August 4 to 8, 2017.
The record establishes that appellant voluntarily resigned from federal employment
effective August 7, 2017 and gave no reason for her resignation.
By decision dated November 13, 2017, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish total disability for the period from July 22
to August 8, 2017 causally related to her accepted employment injury.
By appeal request form dated November 19, 2017, appellant requested an oral hearing
before a representative of OWCP’s Branch of Hearings and Review. The envelope was
postmarked March 3, 2018. Appellant also submitted medical evidence and a narrative statement
dated November 19, 2017 in support of her claim.
2

By decision dated March 23, 2018, OWCP’s hearing representative denied appellant’s
request for an oral hearing finding that it was untimely filed as it was postmarked March 3, 2018,
more than 30 days after OWCP’s November 13, 2017 decision. As such, appellant was not entitled
to a hearing as a matter of right. The hearing representative exercised her discretion and reviewed
the request, but determined that the issue could equally well be addressed by appellant requesting
reconsideration from the district office and submitting new evidence establishing entitlement to
disability compensation for the period claimed.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides: “Before review under section 8128(a) of this title
[relating to reconsideration], a claimant for compensation not satisfied with a decision of the
Secretary under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on [his] claim before a representative of the
Secretary.”4
Section 10.615 of Title 20 of the Code of Federal Regulations provides, “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”5 The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.6 OWCP has discretion, however, to grant or
deny a request that is made after this 30-day period.7 In such a case, it will determine whether to
grant a discretionary hearing and, if not, will so advise the claimant with reasons.8
ANALYSIS
The Board finds that OWCP has not abused its discretion when it denied appellant’s
March 3, 2018 hearing request before an OWCP hearing representative as untimely filed pursuant
to 5 U.S.C. § 8124(b).
Appellant requested an oral hearing utilizing the appeal request form that accompanied
OWCP’s November 13, 2017 merit decision. She had 30-calendar days from OWCP’s
November 13, 2017 decision, or until December 13, 2017, to request an oral hearing before
OWCP’s Branch of Hearings and Review. As the postmark date of her appeal request form was
more than 30 days after OWCP issued its November 13, 2017 decision, appellant was not entitled

4

5 U.S.C. § 8124(b)(1).

5

20 C.F.R. § 10.615.

6

Id. at § 10.616.

7

See G.W., Docket No. 10-0782 (issued April 23, 2010).

8

Id.

3

to an oral hearing as a matter of right.9 Section 8124(b)(1) is unequivocal on the time limitation
for requesting a hearing.10 Because the application was not timely filed, appellant was not entitled
to an oral hearing as a matter of right.
The Board finds that OWCP properly exercised its discretion in denying appellant’s request
for a hearing by determining that the issue in the case could be addressed equally well by
requesting reconsideration and submitting new evidence relevant to the issue of disability for the
claimed period.11 The Board has held that the only limitation on OWCP’s authority is
reasonableness. An abuse of discretion is generally shown through proof of manifest error, a
clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from established facts.12 Herein, the evidence of record does not indicate that
OWCP abused its discretion by denying appellant’s request for an oral hearing. Accordingly, the
Board finds that OWCP properly denied her oral hearing request.13
CONCLUSION
The Board finds that OWCP has not abused its discretion when it denied appellant’s
March 3, 2018 hearing request before an OWCP hearing representative as untimely filed pursuant
to 5 U.S.C. § 8124.

9

Under OWCP’s regulations and procedures, the timeliness of a request for a hearing is determined on the basis of
the postmark of the envelope containing the request. Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings
and Reviews of the Written Record, Chapter 2.1601.4(a) (October 2011). If the postmark is not legible, the request
will be deemed timely unless OWCP has kept evidence of date of delivery on the record reflecting that the request is
untimely. Id.
10

See William F. Osborne, 46 ECAB 198 (1994).

11

D.E., 59 ECAB 438, 442-43 (2008); J.C., 59 ECAB 206, 210-11 (2007).

12

See R.G., Docket No. 16-0994 (issued September 9, 2016); Teresa M. Valle, 57 ECAB 542 (2006).

13

See J.O., Docket No. 17-0789 (issued May 15, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 5, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

